45 Mich. App. 368 (1973)
206 N.W.2d 537
ROBINSON
v.
MENDELL.
Docket Nos. 13654, 13655, 13656.
Michigan Court of Appeals.
Decided February 26, 1973.
Ulanoff, Weiner & Ross, P.C., for plaintiffs.
Franklin & Petrulis, P.C., for defendant Mendell.
Koperski & Peters, P.C., for defendants Waling.
Condit & McGarry, P.C., for defendant Detroit Automobile Inter-Insurance Exchange.
*369 Before: BRONSON, P.J., and McGREGOR and DANHOF, JJ.
Leave to appeal denied, 390 Mich. 758.
PER CURIAM.
Plaintiff brought this action seeking a declaratory judgment that there was coverage under a policy of insurance issued on June 10, 1969 by defendant insurance company to Madice Compton Mendell insuring with public liability coverage a 1964 Plymouth owned by defendant Madice Compton Mendell. The trial court entered a judgment for the defendant insurance company. We reverse.
The facts, which for the purpose of this opinion are accepted as true, are as follows. On Saturday, August 16, 1969, an accident occurred between an automobile driven by defendant Ronald Anthony Waling, Sr., with his wife Mary Waling as a passenger and the 1964 Plymouth automobile owned by Madice Compton Mendell, but driven by her son, William Blaine Compton. At the time of the accident the 1964 Plymouth was insured by defendant insurance company by the policy stated above. Said policy specifically excluded William Blaine Compton from coverage. The Detroit Automobile Inter-Insurance Exchange had also issued to Madice Compton Mendell a certificate of insurance which stated, "This form certifies that a policy has been issued to you covering the described motor vehicle in compliance with the Motor Vehicle Claims Act". Plaintiff claims that the instant case is controlled by our opinion in All-state Insurance Co v Motor State Insurance Co, 33 Mich. App. 469 (1971). Defendant insurance company claims that because of certain factual differences, i.e., that the driver was not a co-owner, that the driver was not a co-insured, that the driver was an adult although living in the household of the insured, and that other insurance is involved, *370 that Allstate, supra, is not controlling. We disagree. In Allstate, supra, pp 473-474, we said:
"To obtain registration for an automobile one must either have a policy of liability insurance or pay the uninsured motor vehicle fee. * * *
"The public policy as delineated by the Legislature requires that the liability policy must be written in conformity with the statutory requirements. The statute does not provide for the type of exclusionary clauses as were contained in the instant policy. Thus, the exclusionary clauses are contrary to the public policy of this state and are therefore invalid and of no effect."
1971 PA 210, MCLA 500.3009(2); MSA 24.13009(2), was enacted subsequent to the issuance of the policy in question and subsequent to the accident involved, and thus, has no application in this case.
Reversed and remanded for further proceedings consistent with this opinion. Costs to the plaintiff.